Citation Nr: 1617389	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-31 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a sleep disability, to include sleep apnea, secondary to service-connected posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Army from November 1968 to June 1970, with service in Korea and was awarded the Combat Infantry Badge. In addition, the Veteran served in the Army Reserve with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010, rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016. A transcript of the hearing is associated with the claims files.  

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a sleep disability, to include sleep apnea, secondary to service-connected posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. An October 2002 rating decision denied reopening of a claim of service connection for a sleep disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable appellate period.

2. The evidence associated with the claims file subsequent to the October 2002 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a sleep disability.


CONCLUSIONS OF LAW

1. The October 2002 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2. New and material evidence sufficient to reopen the claim of service connection for a sleep disability has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision to reopen the claim of entitlement to service connection for a sleep disability, no further discussion of the duty to notify and assist is necessary. The underlying service connection claim needs additional development and is addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

The Veteran seeks service connection for a sleep disability, to include sleep apnea, secondary to service-connected posttraumatic stress disorder (PTSD).  In March 2002, the RO denied the Veteran's claim, finding that the evidence failed to show diagnosis of a sleep disability, evidence of an in-service injury, or evidence showing that the Veteran's claimed sleep disability was causally related to his active duty service.

The Veteran was notified of the March 2002 decision that same month.  In June 2002, he submitted additional relevant medical evidence.  In a rating decision dated in October 2002, the RO continued the denial, and indicated that no new and material evidence had been submitted.  The Veteran did not appeal that denial, or submit additional evidence within one year; therefore, the October 2002 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

In this case, new and material evidence sufficient to reopen the claim of service connection for a sleep disability has been received. Specifically, the evidence of record in October 2002 consisted of service treatment records, VA treatment records, prior rating decisions, and statements from the Veteran. The evidence failed to show diagnosis of a sleep disability, an in-service injury or that the Veteran's claimed sleep disability was causally related to his active duty service. Evidence associated since the rating decision includes private treatment records, additional VA treatment records and hearing testimony. Particularly relevant is the private treatment records and sleep study noting a diagnosis of sleep apnea and the Veteran's testimony of his trouble sleeping and snoring during reserve service, including periods of ACDUTRA, which he is competent to do and is presumed to be credible. 

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previous unestablished facts of a diagnosed sleep disability, a potential in-service injury and the possibility of a nexus between the current sleep disability and active reserve9 service. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim of entitlement to service connection for a sleep disability, to include sleep apnea, secondary to service-connected PTSD, is warranted.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a sleep disability is reopened; the appeal is granted to this extent only. 

REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran has reported undergoing several private sleep studies, to include in 2005, 2007, and 2009. See August 2014 VA treatment record and February 2016 hearing transcript. While a March 2007 and October 2009 sleep study are part of the claims file, a 2005 sleep study has not been made part of the claims file. Further, the Veteran has reported continued treatment for his sleep apnea from a private provider, and these treatment records are not associated with the claims file. See February 2016 hearing transcript.  As the Veteran has identified potentially relevant treatment records relating to his sleep disability, a remand is necessary so appropriate attempts can be made to locate and obtain these records.

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2015).

The Veteran testified before the undersigned VLJ that his sleep disability began during his active reserve service. See February 2016 hearing transcript. While the Veteran's service treatment records are part of the claims file, the entirety of his reserve service treatment records and personnel records must be made part of the claims file. The specific dates during which the Veteran served on ACDUTRA during his Army Reserve service are not part of the claims file. On remand, efforts should be made to verify all dates of ACDUTRA, and obtain his Army Reserve records. As these records are relevant to the Veteran's claim, an attempt must be made to obtain them. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

First, the medical evidence of record documents a current disability. The Veteran has a current diagnosis of obstructive sleep apnea. See October 2009 sleep study. The Veteran is currently service-connected for PTSD, diabetes mellitus, type II, diabetic polyneuropathy and diabetic nephropathy with hypertension.

Next, addressing whether there is evidence establishing an in-service event, injury or disease, the Veteran has consistently stated that his symptoms of a sleep disability began during service, to include periods of reserve service, involving ACDUTRA. The Veteran reported a long history of sleep deprivation and snoring. See February 2016 hearing transcript. The Veteran testified that during his reserve service, including periods of ACDUTRA, his snoring would wake up his fellow service members.  Id.  The Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). The Veteran's service personnel records indicate enlistment in the Army Reserve in 1975 and assignments running through October 1994. See Record of Assignments. In light of the Veteran's personnel records indicating continued reserve service and his lay statements regarding symptoms in-service and since, the Board finds that the evidence as it stands tends to indicate that a current sleep disorder may be related to service. Therefore, a VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records.

2. Contact the Veteran and request he submit or authorize for release all private treatment records associated with his sleep disability. Specifically, there is an indication that the Veteran underwent a private sleep study in 2005, and ongoing treatment for his sleep disability.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. Appropriate efforts should be made to obtain and associate any additional records relating to periods of ACDUTRA, including service personnel records from all appropriate sources, including but not limited to the Veteran's units, Defense Personnel Records Information Retrieval System (DPRIS), and the Records Management Center (RMC) or any other appropriate repository. All efforts to obtain these records should be fully documented. Any records obtained should be associated with the file. If no records are available, a negative reply is requested and should be associated with the file.

4. Regardless of additional information obtained in the above directive, verify and note the specific dates of ACDUTRA in a memorandum and associate such with the Veteran's claims files.

5. After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current sleep disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

For every identified period of ACDUTRA: 

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea is due to or caused by his service-connected PTSD? 

b. Is it at least as likely as not (a 50 percent probability or greater) that the diagnosed sleep apnea was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected PTSD? 

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea, is otherwise etiologically related to a period of active duty for training or active duty service?

Note that the lack of documented treatment in-service, while probative, cannot serve as the sole basis for a negative finding. The examiner's attention is directed to the Veteran's lay statements regarding his onset of symptoms, to include snoring and sleep deprivation, during active Reserve service.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


